OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                              AUSTIN




Honorable T. C. Chadlok
county Attorney
Wood CQunty
Quitam,  Texas

Dear Sir;




                kahlll.d~8‘roo‘         of your opinion requ*n of
              %' ,wr$, uote prom~your letter a8 folJow8r
              an
                   \ T,\ ;,.I” ,/
                  ne Txonmi6nQ6hool Dirtriot    lemwd bond8
                         0 464 now QWXIMby the Wood
                        Beho      Fund; ruoh bondr oontain-
                       hat they ml@& be raoallrd       at the
                       ver; 8lnw the tlmo of frmanoa
                         Sohool Dlstriot   ha8 been absorb-
                       a Indepemlont Sohool Dlstriat,
                         ohool distriot   ammhg     the pay-
                 e bonda; the Wneola distrlot      defaulted
                  annual int8rsrt    to the extent of $tICC.OO;
     the loinesla dietriot    ham oallrd the bond8 for p4p
     ment of the prlnoipal.

          “The Wood County Board of Eduoatlon wed the fund8
     in the Available Sohool Pun6 for adminirrtratire      ex-
     penne   benefioial to all t&e o~mnon sohool ditiriot4




                                                              OR   FIRS,   .*sI*TANT
Honorable T. C. Chadiok, page #S




    of the county, inoludlng Lone Pine, prior to lQS1),
    without prorating the independent aohool dfetriote
    their share, inoluding the Mineola Independent.
    Slnoe the abeorptlon of the Lone Pine Dietriot   the
    Yineela 4letriot ha8 reaeire4 lte pro rata share
    of the Available Sohool Pund.
          *The intereet on the $4,000.00    band is ourrent
    for    the year 1940.
        “The YLineola dietriot   mfueee to pay the #~OO.OO
    in aoorued lnteraet     on t&a $4,000 obligation,  but
    offers to eet this intereet     olaim of the Permanent
    sohool Pun4 off againet tha Nineola district      olaim
    agglnet the AvaIlable Sohool Fund.
                            PROPOSITIONS
                             Number one
        wAoorue4 unoolleotad interest on bon48 0wne4 by
    the Permanent Sohool Fund of a oounty is the paw-
    party and a part of the Pemianent Sohool Fun4 until
    oolleoted,  ati not a part of and the property of the
    Available &hool Pun4 until suah #OlleetlOn.
                             HumberTwo
        “The olaia of an independent eohool dletriot   for
    ite pm rata ehare of the Available    Sohool Tun4 of
    a oounty arlelng when euoh fun48 were urea for ad-
    ninietratire   expenee oi the o o mmoln
                                          ahaol dlstrlote
    of the oountg onnnot be eet off ag%lMt the olaim
    of the County Permawnt Sohool Fund for intereet on
    bonda the independent eohool dietriot    aeetuwd on the
    ab6orption of a oommon eohool dietriet that *PO a
    benefioiary   of the fulde use4 for adminietmmtire
    erpenre.
                             IWnber Three
         *County Available Sohool Fun4e cannot be appro-
     priated to pay indebtedneee lnourrsd in yeere pre-
     ~ioua to Its aolleotion.
Honorable 0. C. Chad&ok, page #S




         W l * * We request   an anewer $e each of the
     pivpo8ltlo~.=
         The Constitution and Statutes ennetea thereunder ae-
dare what shall oonetitute   the S&101 pun4. Conetitution,
$tib9,   Sea. g-6; Revfeed Cirll Statutes, 1985, Arts. eSg.3-
   -   .
         Tha Oounty Available   Sohool J'un4 18 the fund whioh is
used te pay the admlnletratire     end operating erpenee of the
rohoole of the oounty.     This fald 18 derit84 from several
80uroe8, one of whioh is the Interest     arising from any bonds
belenglng to the Penmneat School lbnd.        Arts.    SSPb aId ebS4,
Retlee    Civil Statutes;  39 Tex. Jurieprudenoe,      pages 860-1-e.
The laanagement en4 oontml of the available         fun4 eeme to be
in the oounty eohool truBtee8, aotlng through the oounty euper-
inteindent.    Oge, et al vs. yroboeee,  et al.,     64 S.W. 6SS.
         The Permanent S&o01 FW4 18 a trust fund for eduoatlon-
al purposes.   The aoontise are mere trustees     for the Bm4e an4
the publio eohoole are the banefloiarlee~      84 Tex. JUriepru4enue,
060, and oases olted therein.     This departmat he8 had that
the OOIimi88ion8r8' oourt ha8 the reepctneibillty    or intesting
sad eafeguarding this tuna.   Attorney   General*8 Opinion Number
0-14S4; Art. 9, Sea. 6, of the State Co~tJtutlon;       Qt.    MU,
Revised Civil Statutes.
          The purpose of the foregoing     41seueelon is to show that
the Permanent Sohool sund and the Available sohaol Fund are on-
tlrely   separate and dietinat   funds, under Qanegemnt and control
of different    gprernlng bodies and sea-m tww different     purpoeee.
As stated above, the interest      lri8ing from bonds belonging to
the Psmianeat Soboo Pund, becomes a part of the Available Fun4.
We underrrtand thle eontemplates     the money aelleoted   es beooming
a pert   an4 not the mere right te oolleat,      which is lnahoate,
end, until the money is ooll8ote4,       aennet be lx e r elSe4
                                                              b ya ny
entity except the trustees     aotingt for the Permanent Sohool pun4.
The Interest does not beoome a part of the Avellable        ?un4 un-
til aolleoted    an4 properly ploeea in eald fund.      Un4er the
faote eubmlttea we are not paee2zig~‘upon the question of whether
or not this oleim agtdnet the eohool fun4 Is a &et one, but
whether euith &aim is just or not, it oannot be set off against
the Permanent S&o01 Fun4.
Bonorable         T. C. Chadiok,        page #4




               Therefore,  It is the opinion of thie department that
m;r;;;et         two propositions,  as stated by you, are true and
           .

              We do not feel that we here been furnished with euffi-
oleat      lnfornvtion    to apply your third propoeltlon      to the facts
submitted.        Howeter, we till     Hate, aa a general rule, tha8
eahool fun4e aannot be appropriate4            to
aauro4 In yeere prwioue           to its oolleat y on. ingE”$y:.     ‘gas
seek, 58 S.W.        956.
               Truetlng     that this    answers   pour   question,     we are

                                                     Very truly       yours